Citation Nr: 0515045	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  01-01 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1954 to 
September 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2000, 
a statement of the case was issued in November 2000, and a 
substantive appeal was received in February 2001.  The 
veteran testified at an RO hearing in January 2003. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty service, and the veteran's claim of 
acoustic trauma during service is not supported by service 
medical records.

2.  The veteran's current bilateral hearing loss is not 
causally related to any incident of his active duty service. 


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
hearing loss.  The discussions in the rating decision and 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in a September 2003 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board also notes that the September 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters. 
 
The Board notes that the September 2003 VCAA letter was sent 
to the appellant after the March 2000 rating decision from 
which the present appeal arises.  The VCAA notice was 
therefore untimely.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).  However, VCAA had not even been enacted at the 
time of the rating decision.  At any rate, the subsequent 
VCAA letter to the veteran complied with all VCAA notice 
requirements and there is no resulting prejudice to the 
veteran.  Following the September 2003 VCAA letter, the 
January 2004 and January 2005 supplemental statements of the 
case constituted subsequent process.  The veteran has not 
shown how the error was prejudicial.  In sum, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and post-service medical records.  
The veteran has testified at a hearing, and lay statements 
have been received in support of his claim.  The veteran has 
been afforded a VA examination with opinion.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Although he has 
reported post-service treatment by a private physician, he 
has also indicated that the physician is now deceased and has 
not reported that any records are still available.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's Under Secretary 
for Health held in an October 4, 1995, memorandum opinion 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board first notes that VA audiometric examination in 
November 2004 does show that the veteran does have current 
hearing loss disability as defined by 38 C.F.R. § 3.385.  The 
underlying question in this appeal is not whether he 
currently has hearing loss disability, but whether it is 
causally related to his period of service in 1954.  

The veteran contends that he suffered acoustic trauma during 
basic training when a drill sergeant threw a concussion 
grenade into his foxhole.  He claims that he injured his foot 
as a result of the explosion and that he noticed hearing loss 
at that time.  The November 2004 VA examiner has offered an 
opinion that it is likely that the veteran's current hearing 
loss is related to this incident.  However, there is no 
evidence in the claims file to support the veteran's 
assertion regarding the grenade explosion.  To the contrary, 
service medical records show treatment for a fractured left 
foot (for which service connection has already been 
established) which medical personnel attributed to a marching 
injury.  The detailed service medical record of treatment for 
the left foot fracture does not include any complaints or 
history by the veteran pertinent to any explosion.  The 
veteran's current assertions are simply not supported by 
contemporaneous records.  Further, the Board notes that 
medical records pertinent to treatment for the left foot 
refer to no artery or nerve involvement, just a basic 
fracture.  In other words, the medical records do not suggest 
any type of injury due to an explosion, and the probative 
value of the veteran's current assertions is therefore 
diminished.  

Moreover, the August 1954 discharge examination report does 
not refer to any complaints of hearing loss, nor does it 
mention any injuries due to an explosion.  The veteran's 
hearing acuity was recorded as 15/15 bilaterally both on 
whispered voice and spoken voice testing.  Although the Board 
acknowledges the November 2004 VA examiners comment that such 
testing in 1954 is not a valid assessment of hearing at time 
of discharge, this was the customary test used in that period 
and unfortunately no audiometric tests were conducted in 
connection with the veteran's discharge examination. 

The record does include several private medical reports from 
the early 1990's, but these records do not document any 
complaints or findings of hearing loss.  

The record also includes statements from individuals who knew 
the veteran both prior to and after service.  These 
statements are to the effect that problems with hearing were 
noted after the veteran returned from service.  The veteran 
has also offered testimony regarding his hearing loss.  
However, although the veteran may testify as to symptoms he 
perceives to be manifestations of disability and the lay 
informants may report what they witnessed, matters of medical 
diagnosis and medical causation require medical skills and 
must be addressed by medical experts.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

The Board is thus left with the November 2004 medical opinion 
which is to the effect that the veteran's hearing loss is 
likely due to the claimed acoustic trauma during service.  
However, after reviewing the record as a whole, the Board is 
compelled to conclude that the preponderance of the evidence 
is against a finding that the veteran suffered acoustic 
trauma due to an explosion during service.  His current 
assertions in this regard, made almost 50 years after the 
claimed incident, are controveted by the service medical 
records which are completely silent with regard to any 
reference hearing loss or to any explosion.  Service records 
do show treatment for the left foot, but that was attributed 
to a marching injury, not to any explosion.  The Board must 
assume that trained medical personnel would certainly have 
noticed any injuries due to an explosion and would have duly 
reported such in the service medical records.  Moreover, it 
would be reasonable to expect an individual who has suffered 
injuries in a grenade explosion (as the veteran claims) to 
report such an incident during the course of medical 
treatment for such injuries.  In sum, the Board finds that 
the November 2004 medical opinion was based on an inaccurate 
assumption and is therefore not persuasive.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


